Title: From Thomas Jefferson to William Lewis, 11 March 1781
From: Jefferson, Thomas
To: Lewis, William



Sir
March 11 1781

I cannot certainly say that any Vessels which may have gone down will not get out, but I hope they will not. The Dispatches which I sent to the French Commodore were by Capt. Maxwell. The Commodore having gone to cruize out of the Capes, the British had ventured out of Elizabeth river and were near taking Capt. Maxwell, which prevented my letter being conveyed to the Commodore at that time. I have reason however to believe that he will without receiving that Letter stop those vessels. I hope that the patienc[e] of the masters and men will not be worn out, every hour gives us a right to expect the appearance of our friends. I pray for and confide in your best exertions to retain every thing in readiness.
I shall be very happy to be informed by you when you get altogether at Hood’s, and to know what force you muster.
I am Sir Your very humble servt.

Th: Jefferson

